Dismissed and Memorandum Opinion filed January 8, 2004








Dismissed and Memorandum Opinion filed January 8,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-03-01365-CR &
     14-03-01366-CR
____________
 
DARRELL BLOMBERG,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County, Texas
Trial Court Cause Nos. 936,441
& 956,042
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a guilty plea to two counts of burglary of
a habitation.  In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
appellant on October 31, 2003, to confinement for three years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed pro se notices of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 8, 2004.
Panel consists of Justices Yates,
Hudson, and Fowler.
Do Not Publish C Tex. R. App. P. 47.2(b).